PD-0599-15
                                                                 COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                              Transmitted 10/26/2015 10:38:40 AM
October 26, 2015                                                Accepted 10/26/2015 10:56:03 AM
                                                                                  ABEL ACOSTA
                                                                                          CLERK
                         CASE NO.       PD-0599-15

             IN THE TEXAS COURT OF CRIMINAL APPEALS
   _______________________________________________________________

                      THE STATE OF TEXAS
                               Appellant

                                    v.

                     MARK TWAIN SIMPSON
                               Appellee
  ________________________________________________________________

                   FROM THE FIFTH COURT OF APPEALS
                       CAUSE NO.05-14-00618-CR

           ON APPEAL FROM CRIMINAL DISTRICT COURT NO. 4
                      DALLAS COUNTY, TEXAS
                    TRIAL COURT NO. F-1356596-K
           THE HONORABLE DOMINIQUE COLLINS PRESIDING


         APPELLEE’S MOTION FOR EXTENSION OF TIME TO
       FILE BRIEF ON PETITION FOR DISCRETIONARY REVIEW



                                          BRUCE ANTON
                                          State Bar No. 01274700
                                          ba@sualaw.com

                                          SORRELS, UDASHEN & ANTON
                                          2311 Cedar Springs, Suite 250
                                          Dallas, Texas 75201
                                          (214) 468-8100 (office)
                                          (214) 468-8104 (fax)

                                          Attorney for the Appellee
                                    1
         COMES NOW, MARK TWAIN SIMPSON, Appellee herein, and moves

this court to issue an extension of time to file his brief on petition for discretionary

review, and in support thereof would show the court as follows:

                                               I.

         Appellee’s brief is currently due on October 23, 2015. Attorney for the

Appellee requests an additional 30 days, until November 22, 2015, top file the

brief.

                                              II.

         The number and style of the case in the District Court is No. F-1356596-K,

State of Texas v. Mark Twain Simpson.

                                             III.

         Appellant was convicted of robbery 2nd. The Appellee plead guilty as terms

of a plea bargain and was sentenced before the judge to twenty five years’

imprisonment.

                                              IV.

         No extensions of time to file the brief were previously requested.

                                              V.

         The reason for this request is that during the last few weeks counsel has been

working on the following:

         1.    Petition for Writ of Certiorari in Charles Don Flores v. William
               Stephens, Director, in the Supreme Court of the United States.

APPELLEE'S MOTION FOR EXTENSION OF TIME- PAGE 2
      2.     Petition for Discretionary Review in Cristal Paullett Richardson v.
             The State of Texas, case no. PD-1172-15 in the Texas Court of
             Criminal Appeals.

      3.     Appellant’s Reply Brief in Vincent Dewayne Johnson v. The State of
             Texas, cause nos. 05-15-00403-CR, 05-15-00404-CR and 05-15-
             00405-CR in the Fifth Court of Appeals of Texas.

      4.     Application for Writ of Habeas Corpus and Memorandum in Support
             in Ex Parte Eduardo Enrique Alfaro, in the 401st Judicial District
             Court of Collin County, Texas.

                                          VI.

      For the reasons set out above, counsel for Mark Twain Simpson will, in

reasonable likelihood, be unable to submit the brief on petition for discretionary

review requested by this court by October 23, 2015. Counsel is asking for an

extension of time of 30 days to file the brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his brief until November 22, 2015.


                                                  RESPECTFULLY SUBMITTED,

                                                   /s/ BruceAnton
                                                  BRUCE ANTON
                                                  Texas State Bar No. 01274700

                                                  SORRELS, UDASHEN & ANTON
                                                  2311 Cedar Springs #250
                                                  Dallas, Texas 75201
                                                  (214) 468-8100
                                                  (214) 468-8104 (fax)

                                                  ATTORNEY FOR APPELLEE


APPELLEE'S MOTION FOR EXTENSION OF TIME- PAGE 3
                        CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Appellate Division of the
Dallas County District Attorney’s Office and to the State Prosecuting Attorney on
this 22nd day of October, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLEE'S MOTION FOR EXTENSION OF TIME- PAGE 4